                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    :
                                             :
                 v.                          :       No. 2:19-CR-00115-DWA
                                             :
TAL PRIHAR,                                  :
                                             :
                        Defendant.           :

                                 NOTICE OF APPEARANCE

       The United States of America, by and through its attorneys, Scott W. Brady, the United

States Attorney for the Western District of Pennsylvania, and C. Alden Pelker, Trial Attorney for

the United States Department of Justice, respectfully advises the Court that the undersigned

attorney, C. Alden Pelker, is entering her appearance as co-counsel in this matter on behalf of the

United States.


                                                            Respectfully submitted,

                                                            SCOTT W. BRADY
                                                            United States Attorney


                                                     By:    /s/ C. Alden Pelker
                                                            C. ALDEN PELKER
                                                            Maryland Bar
                                                            Trial Attorney
                                                            U.S. Department of Justice
                                                            1301 New York Ave., N.W., Suite 600
                                                            Washington DC, 20005
                                                            (202) 616-5007
                                                            (202) 514-6113 (facsimile)
                                                            Catherine.Pelker@usdoj.gov
